DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on December 2, 2022 is acknowledged.
Claims 12-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 2, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 4 does not clearly recite its dependency on a previous claim.  
Claim 11 recites, “The lead of claim 15”.  Claim 15 is directed toward a system for visualizing an implantable medical lead.  Claim 9 is directed to an implantable medical lead.  Therefore, claim 11 does not clearly recite its dependency on a previous claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US PG Pub 2018/0117332).
Regarding claims 1-2, 4. Robinson et al. discloses an implantable medical system, the system comprising: an implantable medical device having electrical circuitry configured to perform electrical stimulation ([0201]); and an implantable medical lead 180 operably coupled to the implantable medical device, the implantable medical lead comprising: a lead body having a distal portion (fig. 17); an electrode array 182 electrically coupled to the lead body and configured to generate a stimulation field ([0163], [0197]); and a fixation mechanism 182 (“wire stent electrodes”) coupled to the distal portion, the fixation mechanism configured to anchor the implantable medical lead within a blood vessel and the electrode array to effect the stimulation field on a nerve of interest ([0163]).  While Robinson et al. does not expressly disclose the implantable medical system is for treatment of a pelvic floor disorder, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, given Robinson et al. discloses the implantable medical system is a neurostimulation device and implementing a transvenous approach to accessing the nerve of interest using an implantable medical lead “provides an alternative to reaching stimulation sites that are difficult to access otherwise” ([0197]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the device of Robinson et al. would be capable of stimulating the nerve of interest responsible for treatment of a pelvic floor disorder.
Regarding claim 3, Robinson et al. discloses known applications of neuromodulation therapy include sacral nerve stimulation ([0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the implantable medical device in a blood vessel adjacent the sacral nerve, such as the sacral vein in order to provide “an alternative to reaching stimulation sites that are difficult to access otherwise” ([0197]), and since the results of such a modification of intended use would have been reasonably predictable.
Regarding claim 6, Robinson et al. discloses the implantable medical lead includes a proximal end having a proximal array electrically coupled to the electrode array and mechanically and electrically coupled to the neurostimulator (fig. 18).
Regarding claim 7, Robinson et al. discloses the neurostimulator is an implantable medical device ([0198]).
Regarding  claim 8, Robinson et al. only discloses two electrodes in Figure 17 and does not disclose the electrode array includes four electrodes.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robinson et al. to duplicate the electrode amount to comprise four electrodes, as a duplication of parts involves only routine skill in the art, such a modification would not appear to alter the operation of the device, and the results of such a modification would be reasonably predictable.
Regarding claims 9, 11, Robinson et al. discloses an implantable medical  lead 180 for an implantable electrical stimulation system having an implantable medical device having electrical circuitry configured to perform electrical stimulation ([0201]), the implantable medical lead comprising: a lead body having a distal portion (fig. 17); an electrode array 182 electrically coupled to the lead body and configured to generate a stimulation field ([0163], [0197]); and a fixation mechanism 182 (“wire stent electrodes”) coupled to the distal portion, the fixation mechanism configured to anchor the implantable medical lead within a blood vessel and the electrode array to effect the stimulation field ([0163]).  While Robinson et al. does not expressly disclose the implantable medical lead is for sacral neuromodulation therapy, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Further, Robinson et al. teaches known applications of neuromodulation therapy include sacral nerve stimulation ([0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the implantable medical device for sacral neuromodulation therapy, and since the results of such a modification of intended use would have been reasonably predictable.
Regarding claim 10, Robinson et al. discloses the fixation mechanism includes an expandable device configurable in a delivery position and a deployed position ([0197]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US PG Pub 2018/0117332) as applied to claims 1-4, 6-11 above, and further in view of Gani et al. (US PG Pub 2020/0147364).
Regarding claim 5, Robinson et al. does not expressly disclose the electrode array is electrically coupled to a wireless receiver in electrical communication with the neurostimulator.  Gani et al. teaches it is known in the art that wired or wireless electrode arrays communicating with devices, circuits, processors are known equivalents ([0025]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robinson et al. to substitute and wirelessly electrically couple the electrode array to the neurostimulator for a wired electrical as Gani et al. teaches these two connection means were art-recognized equivalents, such a modification would not appear to alter the operation of the device, and the results of such a modification would be reasonably predictable.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792